"STATE OF NORTH CAROLINA — Rutherford County. "Superior Court of Law, third Monday after the fourth Monday of September, 1817.
"The Jurors for the State upon their oath present, that at a Superior Court of Law opened and held for the County of Rutherford, on the third Monday after the fourth Monday of March, in the year of our Lord one thousand eight hundred and sixteen, there was a case which came on to be tried between the State of North Carolina and John Oliver, Plaintiffs, and Elijah Patton, Defendant, in an action of debt to recover the penalty of forty pounds of the said Defendant, for having loaned a sum of forty dollars by said Defendant, to one John Witherow, and for having received more than the legal interest thereon by the said Elijah Patton from the said John Witherow; and the said Elijah Patton before the term last above mentioned, did plead that he owed nothing to the Plaintiffs in said suit: Whereupon the same issue came on        (154) to be tried at the term last above mentioned, on the sixteenth day of April, in the year of our Lord one thousand eight hundred and sixteen aforesaid, before the Honorable Duncan Cameron, then being one of the Judges of the Superior Courts of Law in and for the State of North Carolina, and then and there having competent power to hold said Superior Court in the County of Rutherford aforesaid, and to try causes therein, and also a Jury of good and lawful men, then and there sworn to try the issue aforesaid, between the said State of North Carolina and John Oliver, Plaintiffs, and the said Elijah Patton, Defendant. And the Jurors aforesaid, upon their oath aforesaid, do further present, that John Witherow, of the County of Rutherford, not having the fear of God before his eyes, but being moved and seduced by the instigation of the Devil, and contriving and intending unjustly to aggrieve the said Elijah Patton, the Defendant above named, and wickedly to procure a verdict to go against him for the penalty of forty pounds aforesaid, on the issue so joined as aforesaid, he the said John Witherow, on the sixteenth day of April, in the year aforesaid, in the County aforesaid, came before the said Duncan Cameron, Judge as aforesaid, and then and there before the said Duncan Cameron, he the said John Witherow, did take his corporal oath upon the Holy Gospel of God, to speak the truth, the whole truth, and nothing but the truth, of and upon the premises in the said issue so joined as aforesaid, the said Duncan Cameron, Judge as aforesaid, then and there having competent power and authority to administer said oath to the said John *Page 122 
Witherow in that behalf, and the said John Witherow so being sworn as aforesaid, falsely, corruptly, wilfully, wittingly, knowingly and maliciously, did say, depose and give in evidence to the Jurors of said Jury, so as aforesaid taken between the parties aforesaid, in substance and to the effect following, c."
The defendant was convicted, and two reasons were assigned in arrest of judgment. 1st. That it is not stated that the oath was taken in Rutherford County.2d. That it is not charged that the evidence was given to the Court, or to the Court and Jury, but to the Jury only. These reasons were overruled, and the Defendant appealed.
The first reason is answered by the statement in the indictment, which charges the Defendant with taking the oath, "he the said John Witherow, on 16 April, in the year aforesaid, in the County aforesaid, came (155) before the said Duncan Cameron, Judge as aforesaid, and then and there before the said Duncan Cameron, he the said John Witherow, did take his corporal oath, c." The part of the indictment immediately preceding, states that the same Judge held the Court that term in Rutherford County: the same county is inserted in the caption of the indictment, and there is none other mentioned in any part of it. The words "then and there," must consequently refer to 16 April and to the County of Rutherford.
With respect to the second reason: the indictment, after stating that the oath was taken before the Judge, he having competent power to administer the same, proceeds to charge that the Defendant did depose and give evidence to the Jurors. This way of stating the oath is the proper one; 1st. Because the evidence given was on an issue joined between the parties in the suit; and it is called evidence, because thereby the point in issue is to be made evident to the Jury. 1 Inst., 283.2d. It is agreeable to the most approved forms of indictments for perjury committed on the trial of an issue. The oath is taken before the Court, but the evidence is given to the Jury; and the crime consists in giving false evidence to them in a material point in issue. It is the exclusive province of the Jury to decide upon the facts in issue, and therefore the evidence is given to them to enable them to decide. Whence it follows, that the charge in the indictment is true in point of fact, as well as technically correct. 4 Wentw., 273. The reasons in arrest must be overruled. *Page 123 
(156)